DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Collapsible Cart with Fabric in Receiving Space.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a second frame member an elongated handle unit,” (line 6) is unclear and should most likely be rewritten as: “a second frame member having an elongated handle unit.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “a rear spacing member a first spacing unit” (line 13) is unclear and should most likely be rewritten as: “a rear spacing member having a first spacing unit.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the car” (line 20) is unclear and should most likely be rewritten as: “the cart.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “to position on a same plane surface when the cart is in a fully open status and the car starts to collapse when the center unit is pushed down to disengage with the base connecting bars” (Claim 1, lines 19-21) which is unclear and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 6,354,619 B1).
[Claim 1] Regarding Claim 1, Kim discloses: A collapsible cart (See, e.g., Fig.1-4, 10), comprising: 
a first frame member (See, e.g., Fig.1-4, 21) having an elongated handle unit (See, e.g., Fig.1-4, 40), a connecting unit (See, e.g., Fig.1-4, 21B) extending from a rear end of the handle unit (See, e.g., Fig.1-4), and a supporting unit (See, e.g., Fig.1-4, 21A) pivotally connecting to the connecting unit (See, e.g., Fig.1-4) to form an X-shaped structure at a center portion of both the supporting unit and the connecting unit (See, e.g., Fig.1-4); 
a second frame member (See, e.g., Fig.1-4, 23) an elongated handle unit (See, e.g., Fig.1-4, 30), a connecting unit (See, e.g., Fig.1-4, 23A) extending from a rear end of the handle unit (See, e.g., Fig.1-4), and a supporting unit (See, e.g., Fig.1-4, 23B) pivotally connecting to the connecting unit (See, e.g., Fig.1-4) to form an X-shaped structure at a center portion of both the supporting unit and the connecting unit (See, e.g., Fig.1-4); 
a front spacing member (See, e.g., Fig.1-4, 24) having a first spacing unit and a second spacing member (See, e.g., Fig.1-4, 24A+B), which are pivotally connected with each other to form an X-shaped structure at a center portion of both the first and second spacing members (See, e.g., Fig.1-4); 
a rear spacing member (See, e.g., Fig.1-4, 22) a first spacing unit and a second spacing member (See, e.g., Fig.1-4, 22A+B), which are pivotally connected with each other to form an X-shaped structure at a center portion of both the first and second spacing members (See, e.g., Fig.1-4); and 
a base member (See, e.g., Fig.1-4, 60) having a center unit (See, e.g., Fig.1-4, 82) and a plurality of base connecting bars (See, e.g., Fig.1-4, 62), wherein the center unit has four openings (See, e.g., Fig.1-4, 86+88) to pivotally engage with the base connecting bars (See, e.g., Fig.1-4) to position on a same plane surface when the cart is in a fully open status (See, e.g., Fig.1-4), and the car starts to collapse when the center unit is pushed down to disengage with the base connecting bars (See, e.g., Fig.1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618